            Case 8:18-cv-03997-TJS Document 13 Filed 01/31/19 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
                                        Greenbelt Division


ALMA FLORES,

         Plaintiff

v.
                                                       Case No. 8:18-cv-03997-TJS
GFE DISTRIBUTION, LLC D/B/A
CAPITAL MEAT COMPANY OF
MARYLAND, ET AL.,

         Defendants



                                                ANSWER

         Defendants GFE Distribution d/b/a Capital Meat Company of Maryland (“GFE”) and

Frank Alafoginis (hereinafter, collectively, “Defendants”), by and through undersigned counsel,

respectfully submit this Answer to the Complaint and state:

         1.        Denied.

         2.        Defendants are not required to admit or deny the contents of Paragraph 2.

         3.        Defendants are not required to admit or deny the contents of Paragraph 3.

         4.        Defendants are not required to admit or deny the contents of Paragraph 4.

                                    JURISDICTION AND VENUE

         5.        Defendants are not required to admit or deny Plaintiff’s allegations of jurisdiction.

         6.        Defendants are not required to admit or deny Plaintiff’s allegations of venue.

                                                PARTIES

         7.        Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 7.



J:\9A034\Plead\Answer.Doc
         Case 8:18-cv-03997-TJS Document 13 Filed 01/31/19 Page 2 of 10



       8.      Admitted.

       9.      Denied that Frank Alafoginis is an owner of GFE. Admitted as to all other

allegations contained in paragraph 9.

                                    FACTUAL ALLEGATIONS

       10.     Admitted.

       11.     Admitted as to Plaintiff only. Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations as they pertain to unidentified

“similarly situated individuals.”

       12.     Admitted as to Plaintiff only. Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations as they pertain to unidentified

“similarly situated individuals.”

       13.     Admitted as to Plaintiff only. Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations as they pertain to unidentified

“similarly situated individuals.”

       14.     Admitted that Plaintiff worked as a butcher. Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations as they pertain to

unidentified “similarly situated individuals.”

       15.     Admitted as to Plaintiff only. Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations as they pertain to unidentified

“similarly situated individuals.”

       16.     Denied.




                                                 2
         Case 8:18-cv-03997-TJS Document 13 Filed 01/31/19 Page 3 of 10



       17.     Admitted as to Plaintiff only. Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations as they pertain to unidentified

“similarly situated individuals.”

       18.     Denied.

       19.     Denied.

       20.     Denied as to Plaintiff. Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations as they pertain to unidentified

“similarly situated individuals.”

       21.     Admitted as to Plaintiff only. Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations as they pertain to unidentified

“similarly situated individuals.”

       22.     Denied.

       23.     Admitted as to Plaintiff only. Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations as they pertain to unidentified

“similarly situated individuals.”

       24.     Admitted.

       25.     Denied.

       26.     Admitted as to Plaintiff only. Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations as they pertain to unidentified

“similarly situated individuals.”

       27.     Admitted.

       28.     Denied.

       29.     Denied.




                                              3
         Case 8:18-cv-03997-TJS Document 13 Filed 01/31/19 Page 4 of 10



       30.     Admitted as to Plaintiff only. Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations as they pertain to unidentified

“similarly situated individuals.”

       31.     Denied.

       32.     Admitted as to Plaintiff only. Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations as they pertain to unidentified

“similarly situated individuals.”

       33.     Admitted.

       34.     Admitted.

       35.     Denied.

       36.     Denied.

       37.     Denied.

       38.     Admitted.

       39.     Admitted.

       40.     Admitted.

       41.     Admitted.

       42.     Admitted that Defendants were aware of the requirement to pay overtime for

hours in excess of 40 hours. Denied that Plaintiff and unidentified “similarly situated

individuals” were entitled to overtime.

       43.     Admitted.

       44.     Admitted.

       45.     Admitted.




                                              4
         Case 8:18-cv-03997-TJS Document 13 Filed 01/31/19 Page 5 of 10



                         “COLLECTIVE ACTION” ALLEGATIONS

       46.     Defendants incorporate their Answers to paragraphs 1-45.

       47.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 47.

       48.     Denied.

       49.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 49.

       50.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 50.

       51.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 51.

       52.     Denied.

       53.     Defendants incorporate their Answers to paragraphs 1-52.

       54.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 54.

       55.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 55.

       56.     Denied.

       57.     Denied.

       58.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 58.

       59.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 59.




                                                 5
         Case 8:18-cv-03997-TJS Document 13 Filed 01/31/19 Page 6 of 10



       60.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 60.

       61.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 61.

       62.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 62.

       63.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 63.

       64.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 64.

       65.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 65.

       66.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 66.

       67.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 67.

       68.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 68.

       69.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 69.

       70.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 70.




                                                 6
         Case 8:18-cv-03997-TJS Document 13 Filed 01/31/19 Page 7 of 10



       71.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 71.

       72.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 72.

       73.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 73.

       74.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 74.

       75.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 75.

       76.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 76.

       77.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 77.

       78.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 78.

        COUNT I – FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA

       79.     Defendants incorporate their Answers to paragraphs 1-78.

       80.     Admitted as to Plaintiff only. Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations as they pertain to unidentified

“similarly situated individuals.”

       81.     Defendants are not required to admit or deny the contents of paragraph 81.

       82.     Denied.




                                                 7
         Case 8:18-cv-03997-TJS Document 13 Filed 01/31/19 Page 8 of 10



       83.    Denied.

       84.    Denied.

      COUNT II – FAILURE TO PAY OVERTIME WAGES UNDER THE MWHL

       85.    Defendants incorporate their Answers to paragraphs 1-84.

       86.    Defendants are not required to admit or deny the contents of paragraph 86.

       87.    Defendants are not required to admit or deny the contents of paragraph 87.

       88.    Denied.

       89.    Denied.

       90.    Denied.

             COUNT III – FAILURE TO PAY WAGES UNDER THE MWPCL

       91.    Defendants incorporate their Answers to paragraphs 1-90.

       92.    Defendants are not required to admit or deny the contents of paragraph 92.

       93.    Defendants are not required to admit or deny the contents of paragraph 93.

       94.    Defendants are not required to admit or deny the contents of paragraph 94.

       95.    Defendants are not required to admit or deny the contents of paragraph 95.

       96.    Defendants are not required to admit or deny the contents of paragraph 96.

       97.    Denied.

       98.    Denied.

       99.    Denied.

                                AFFIRMATIVE DEFENSES

       Defendants further state that Plaintiff’s alleged claims are barred by the following

affirmative defenses:

       1.     Plaintiff fails to state a claim upon which relief can be granted.




                                                8
         Case 8:18-cv-03997-TJS Document 13 Filed 01/31/19 Page 9 of 10



       2.      Statute of limitations.

       3.      Laches.

       4.      Defendants are exempt from compliance with the Maryland Wage and Hour Law,

Md. Code Ann., Lab. & Empl. § 3-401, et seq.

       5.      Plaintiff did not work more than 40 hours in any given week.

       6.      Defendants’ alleged acts and/or omissions were not willful.

       7.      Defendants acted in good faith and with the reasonable belief that they were not in

violation of the statutes as alleged in the Complaint.

       Defendants hereby reserve the right to assert additional defenses which may arise as

discovery in this case progresses.


                                                     Respectfully submitted,


                                                     /s/Jessica L. Swadow
                                                     Shirlie Norris Lake (01705)
                                                     Jessica L. Swadow (19903)
                                                     ECCLESTON & WOLF, P.C.
                                                     Baltimore-Washington Law Center
                                                     7240 Parkway Drive, 4th Floor
                                                     Hanover, MD 21076-1378
                                                     (410) 752-7474
                                                     (410) 752-0611 (fax)
                                                     E-mail: lake@ewmd.com
                                                     E-mail: swadow@ewmd.com
                                                     Attorney for Defendants




                                                 9
       Case 8:18-cv-03997-TJS Document 13 Filed 01/31/19 Page 10 of 10



                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 31st day of January, 2019, copies the foregoing

Answer was served by CM/ECF to:


                           Justin Zelikovitz, Esquire
                           DCWageLaw
                           519 H Street NW
                           Washington, DC 20001
                           Attorney for Plaintiff



                                               /s/Jessica L. Swadow
                                               Jessica L. Swadow (19903)




                                          10
